United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41032
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR MARTINEZ-HERNANDEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 5:04-CR-40-1
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Hector Martinez-Hernandez (“Martinez”) appeals his

conviction for possession with intent to distribute less than 50

kilograms of marijuana, a violation of 21 U.S.C. § 841.

     Martinez’s sole argument on appeal is that a Border Patrol

agent lacks authority to conduct a vehicle stop based on a

reasonable suspicion of a non-immigration offense.     This argument

is foreclosed by our decision in United States v. Perkins,

352 F.3d 198 (5th Cir. 2003), cert. denied, 541 U.S. 980 (2004).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41032
                               -2-

Martinez concedes that the issue is foreclosed, but he raises it

to preserve the matter for further review.

     The judgment of the district court is AFFIRMED.